Mobton, J.
We see no evidence of negligence on the part of the defendant. The judge ruled as requested by it that there was no evidence of negligence on its part in the construction of the cars or of the car platforms. We think that he also should have ruled as requested by the defendant that it was not negligence on the part of the defendant to permit passengers to pass from one car to another while the train was at a standstill, and that there was no duty on its part to warn passengers of the existence of a space between the cars under such circumstances. It seems to us that the case is fully covered in all of its aspects by previous cases and that the jury should have been directed to return a verdict for the defendant. Welch v. Boston Elevated Railway, 187 Mass. 118. Falhins v. Boston Elevated Railway, 188 Mass. 153. Wilworth v. Boston Elevated Railway, 188 Mass. 220. Field v. Boston Elevated Railway, 188 Mass. 222. Hilborn v. Boston & Northern Street Railway, 191 *318Mass. 14. Hawes v. Boston Elevated Railway, 192 Mass. 324. There was no such condition of things as existed in Kuhlen v. Boston & Northern Street Railway, 193 Mass. 341, or in Warren v. Fitchburg Railroad, 8 Allen, 227, cases relied on by the plaintiff.

Exceptions sustained.